UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                           No. 19-6840


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ALBERT E. PARISH, JR.,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:07-cr-00578-RMG-1)


Submitted: October 17, 2019                                   Decided: October 22, 2019


Before MOTZ and QUATTLEBAUM, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Albert E. Parish, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Albert E. Parish, Jr., appeals the district court’s orders denying his motion to vacate

his sentence pursuant to Fed. R. Civ. P. 60 and denying his motion to reconsider pursuant

to Fed. R. Civ. P. 59.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Parish,

No. 2:07-cr-00578-RMG-1 (D.S.C. Apr. 16, 2019 & May 13, 2019). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2